By Judge Edward L. Hogshire
Plaintiff has moved to have the Court determine whether or not Virginia Unauthorized Practice Rules and Considerations bar John M. Crafaik, Jr., from representing Defendant, University Market, Inc., in this contract dispute. Mr. Crafaik is the owner, operator, sole stockholder, and president of the University Market corporation. He seeks to represent the corporation in this suit. On the grounds set forth below, the Court finds that the Unauthorized Practice Rules and Considerations bar Mr. Crafaik from representing the University Market corporation.
Under Rules of the Supreme Court of Virginia, Integration of the State Bar, Pt. 6, § 1, Unauthorized Practice Rule 1-101(B), a non-lawyer regularly employed on a salary basis by a corporation appearing on behalf of an employer before a tribunal shall not engage in activities involving the examination of witnesses, the preparation and filing of briefs or pleadings, or the presenting of legal conclusions. Rules of the Supreme Court of Virginia, Integration of the State Bar, Pt. 6, § 1, Unauthorized Practice Considerations 1-3, hold that, before a Virginia circuit court, a corporation does not have the same right of appearance as an individual to be represented by its officers, employees, or agents. Under UPC 1-3, a corporation may be represented only by a lawyer authorized or licensed to practice law in Virginia with respect to matters involving legal conclusions, examination of witnesses, or preparation of briefs or pleadings. Section I, Unauthorized Practice Rules and *300Considerations: (1) Introduction, (2) Practice of Law in the Commonwealth, (3) UPR 1-101, and (4) UPC 1-3.
In accordance with the rules of procedure governing this Court, the Court holds that University Market, Inc., must be represented by a lawyer authorized or licensed to practice law in Virginia with respect to matters involving legal conclusions, examination of witnesses, or preparation of briefs or pleadings. No pleadings filed by persons not authorized to do so will be considered by this Court.